Case 2:18-cr-00060-SPC-MRM Document 44 Filed 09/11/20 Page 1 of 2 PageID 377




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                     CASE NO.: 2:18-cr-60-FtM-38MRM

JACQUE A. RUSSELL
                                          /

                                          ORDER 1

       This matter comes before the Court on sua sponte review of the file.               On

September 3, 2020, this Court issued an order directing the issuance of an arrest warrant

for Jacque A. Russell based on a superseding petition for violations of conditions of

supervision. (Doc. 37). On September 2, 2020, Magistrate Judge Nicholas P. Mizell

entered an order directing the issuance of an arrest warrant for Mr. Russell for violation

of the conditions of his release (Doc. 32).

       A final hearing regarding the revocation of the defendant’s supervised release was

held on September 10, 2020, at which time Defendant Jacque A. Russell was sentenced

to a term of six months imprisonment for the violations (counts 1 – 5) of the conditions of

his supervised release contained in the superseding petition. (Doc. 42). The undersigned

consulted with Magistrate Judge Nicholas P. Mizell regarding the violations and

concludes that the September 3, 2020 arrest warrant issued by this Court (Doc. 38)

sufficiently addresses both the violation of release and the violation(s) of supervision,




1Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third
parties or the services or products they provide. The Court is also not responsible for a
hyperlink’s availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:18-cr-00060-SPC-MRM Document 44 Filed 09/11/20 Page 2 of 2 PageID 378




which contain to the same allegation.      The Court, therefore, DISMISSES the arrest

warrant issued for violation of release.

       Accordingly, it is now

       ORDERED:

       The September 2, 2020 arrest warrant issued by Magistrate Judge Nicholas P.

Mizell (Doc. 33) is DISMISSED. The Clerk is DIRECTED to DISMISS the arrest warrant

and make a notation of such on the docket.

       DONE AND ORDERED in Fort Myers, Florida on this 11th day of September 2020.




Copies:
Counsel of Record




                                             2
